Citation Nr: 0525212	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  95-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by joint pain, as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

2.  Entitlement to service connection for a disability 
manifested by memory impairment, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1982 and from September 1990 to May 1991, including a period 
of service in the Southwest Asia Theater during the Persian 
Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claims on appeal.

This case underwent Board development in April 2002 and was 
subsequently remanded by the Board in May 2003 and July 2004 
for further development.

As a procedural matter, the issue of entitlement to service 
connection for the residuals of a back injury was denied by 
the Board in July 2004.  However, a more current VA 
examination suggested that the veteran's recent diagnosis of 
degenerative disc disease was related to active duty.  If the 
veteran desires to reopen a claim for a low back disorder 
based on new and material evidence, he should do so with 
specificity at the RO.  Since the Board no longer has 
jurisdiction of this issue, it will not be further addressed 
at this time.


FINDINGS OF FACT

1.  The veteran has not presented any competent medical 
evidence of a relationship between joint pain and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

2.  The veteran has not presented any competent medical 
evidence of a relationship between memory loss and an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War.

3.  The veteran's service medical records do not contain any 
complaints, findings, or diagnosis of a chronic disorder 
manifested by joint pain or memory loss.

4.  There is no medical evidence of file which tends to 
establish a medical nexus between the veteran's military 
service and joint pain or memory loss.


CONCLUSIONS OF LAW

1.  Joint pain is not shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War; nor is it shown to be incurred in or 
aggravated by military duty.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

2.  Memory loss is not shown to be due to undiagnosed illness 
as a result of service in the Southwest Asia theater during 
the Persian Gulf War; nor is it shown to be incurred in or 
aggravated by military duty.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorders regardless of 
his Persian Gulf service.

In March 1993, the veteran filed the current claims.  He 
maintained that he had, among other things, memory loss and 
joint pain as a result of service in the Persian Gulf.  

In the May 1993 VA general medical examination, the veteran 
made no mention of memory loss but reported that that he had 
joint pains since returning from the Persian Gulf, especially 
of the wrist and ankles.  The diagnoses included a history of 
arthralgia of multiple joints; however, there was no medical 
opinion as to a relationship between arthralgia and 
undiagnosed illness.  There was no diagnosis made related to 
memory loss.  

In a July 1998 VA psychiatric examination, the veteran 
reported, among other things, memory problems since his 
return from the Persian Gulf.  A mental status examination 
reflected that his memory seemed to be preserved but 
suggested that psychological testing was needed.  The final 
diagnoses included impairment of cognitive functions.  
However, there was no opinion rendered as to memory loss 
related to undiagnosed illness or service in the Persian 
Gulf.

In July 2004, the Board remanded the claim for specific 
opinions regarding whether joint pain and memory loss could 
be attributed to any known diagnosis, if the conditions 
related to military service in the Persian Gulf, or if the 
conditions were directly related to active duty.  

After a review of the claims file, an interview with the 
veteran, and a physical examination, the following medical 
opinion was offered in an August 2004 VA miscellaneous 
neurological disorders examination with respect to memory 
loss and undiagnosed illness:

The patient's performance on 
neuropsychological testing, while below 
expectation, is not severe enough to 
warrant a diagnosis of dementia or even 
mild cognitive impairment.  In addition, 
there has been no pattern of continued 
decline based on history and he is able 
to perform his job functions as well now 
as he did in 1991.  That he is able to 
find the information he needs in his 
extensive notes and books further 
suggests that his cognition is not 
significantly impaired.  Therefore, his 
current memory complaints cannot be 
attributed to any known clinical 
diagnoses.  While the history provided by 
the veteran suggests that his memory 
problems are connected to his service in 
the Persian Gulf, the findings documented 
in the record provide little support to 
this notion.  Thus, the record does not 
establish that the current complaints 
regarding memory loss are at least as 
likely as not related to military service 
in the Persian Gulf.

Similarly, after reviewing the claims file and examining the 
veteran, the following medical opinion was rendered in an 
August 2004 joints examination regarding joint pain and 
undiagnosed illness:

In regards to [the veteran's] right 
elbow, right wrist, bilateral knees, and 
bilateral ankles, I would say that it is 
less likely as not that the [veteran's] 
joint pain in these areas is related to 
military service in the Persian Gulf.  My 
current opinion about this patient is 
that his joint complaint of lower back 
pain is related to military service, at 
least as likely as not; but the remainder 
of his joint complaints are not related 
to military service.

A reasonable reading of both opinions is that neither memory 
loss nor joint pain, with the except of the complaints of low 
back pain discussed in the Introduction, are related to an 
undiagnosed illness and service in the Persian Gulf.  

Further, although the examiner stated that the veteran's 
memory loss could not be attributed to any known clinical 
diagnoses, he indicated that the condition was not related to 
military service, i.e. had not become manifest during active 
duty.  In addition, the August 2004 examiner attributed the 
veteran's bilateral knee pain to osteoarthritis, and right 
elbow pain to epicondylitis.  However, both conditions are 
known clinical diagnoses and cannot form the basis of an 
undiagnosed illness claim.  

The Board places significant probative value on the August 
2004 VA examination reports, which specifically concluded 
that the veteran's memory loss and joint pain were not 
related to military duty in the Persian Gulf.  In assigning 
high value to these opinions, the Board notes that the 
examiners had the claims file for review, obtained a reported 
history from the veteran, and conducted a complete 
examination.  

There is no indication that the VA examiners were not fully 
aware of the veteran's past medical history or that the 
examiners misstated any relevant fact.  Therefore, the Board 
finds the VA examiners' opinions to be of great probative 
value.  The Board also notes that there is no contrary 
medical evidence in the claims file. 

Further, the veteran has only offered his lay statements 
concerning a relationship between memory loss and joint pain 
and undiagnosed illness.  The mere contention of the veteran, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his current claims 
with military service support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claims for service connection for memory loss and joint pain 
as related to undiagnosed illness must be denied.

The Board has also considered whether the veteran is entitled 
to service connection for a chronic disability manifested by 
joint pain or memory loss on a direct basis.  Service medical 
records reflect that the veteran self-reported joint pain at 
the time of service separation in 1991 but there was no 
indication of a chronic disorder associated therewith.  There 
were no complaints of, treatment for, or diagnosis related to 
memory loss.  Therefore, the evidence does not show chronic 
disabilities related to joint pain or memory loss in service.

Moreover, there is no post-service reports of memory loss or 
joint pain until the veteran filed his claims in March 1993, 
nearly two years after discharge.  This multi-year gap does 
not support a finding of in-service onset.  See also Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, there is no medical nexus evidence that memory loss or 
joint pain began during service or are otherwise related to 
service.  The VA examiner concluded that the veteran's 
complaints were not related to military service and there is 
no contrary evidence in the file.  Accordingly, there is no 
basis for a grant of service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).

To the extent the veteran has been diagnosed with 
epicondylitis of the right elbow and osteoarthritis of the 
knees, the Board notes that there is no evidence of chronic 
right elbow or bilateral knee disorders, no post-service 
symptomatology related to the right elbow or knees for nearly 
two years after separation, and no medical nexus between 
right elbow epicondylitis or osteoarthritis of the knees and 
active duty.  Therefore, service connection on a direct basis 
for the right elbow and knees must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case was provided to the veteran in January 
2005.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices. 

The January 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claims and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claims.  

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the January 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the January 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions directly 
addressing the issues on appeal were obtained in August 2004.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a 
disability manifested by joint pain is denied.

The claim for entitlement to service connection for memory 
loss is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


